
	
		II
		111th CONGRESS
		2d Session
		S. 3065
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Lieberman (for
			 himself, Mr. Levin,
			 Mr. Udall of Colorado,
			 Mrs. Gillibrand,
			 Mr. Burris, Mr.
			 Bingaman, Mrs. Boxer,
			 Mr. Wyden, Mr.
			 Leahy, Mr. Specter,
			 Mr. Merkley, Mrs. Feinstein, Mr.
			 Franken, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  enhance the readiness of the Armed Forces by replacing the current policy
		  concerning homosexuality in the Armed Forces, referred to as Don’t Ask,
		  Don’t Tell, with a policy of nondiscrimination on the basis of sexual
		  orientation.
	
	
		1.Short titleThis Act may be cited as the
			 Military Readiness Enhancement Act of
			 2010.
		2.PurposeThe purpose of this Act is to institute in
			 the Armed Forces a policy of nondiscrimination based on sexual
			 orientation.
		3.Repeal of 1993 policy concerning
			 homosexuality in the Armed ForcesThe following provisions of law are
			 repealed:
			(1)Section 654 of title 10, United States
			 Code.
			(2)Subsections (b), (c), and (d) of section
			 571 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C.
			 654 note).
			4.Establishment of policy of
			 nondiscrimination based on sexual orientation in the Armed Forces
			(a)Establishment of policy
				(1)In generalChapter 37 of title 10, United States Code,
			 is amended by adding at the end the following new section:
					
						656.Policy of nondiscrimination based on sexual
				orientation in the armed forces
							(a)PolicyThe Secretary of Defense, and the Secretary
				of Homeland Security with respect to the Coast Guard when it is not operating
				as a service in the Navy, may not discriminate on the basis of sexual
				orientation against any member of the armed forces or against any person
				seeking to become a member of the armed forces.
							(b)Discrimination on basis of sexual
				orientationFor purposes of
				this section, discrimination on the basis of sexual orientation is—
								(1)in the case of a member of the armed
				forces, the taking of any personnel or administrative action (including any
				action relating to promotion, demotion, evaluation, selection for an award,
				selection for a duty assignment, transfer, or separation) in whole or in part
				on the basis of sexual orientation; and
								(2)in the case of a person seeking to become a
				member of the armed forces, denial of accession into the armed forces in whole
				or in part on the basis of sexual orientation.
								(c)Personnel and Administrative Policies and
				ActionThe Secretary of
				Defense, and the Secretary of Homeland Security with respect to the Coast Guard
				when it is not operating as a service in the Navy, may not establish,
				implement, or apply any personnel or administrative policy, or take any
				personnel or administrative action (including any policy or action relating to
				promotions, demotions, evaluations, selections for awards, selections for duty
				assignments, transfers, or separations) in whole or in part on the basis of
				sexual orientation.
							(d)Rules and policies regarding
				conductNothing in this
				section prohibits the Secretary of Defense, and the Secretary of Homeland
				Security with respect to the Coast Guard when it is not operating as a service
				in the Navy, from prescribing or enforcing regulations governing the conduct of
				members of the armed forces if the regulations are designed and applied without
				regard to sexual orientation.
							(e)Re-Accession of otherwise qualified persons
				permittedAny person
				separated from the armed forces on the basis of sexual orientation in
				accordance with laws and regulations in effect before the date of the enactment
				of this section, if otherwise qualified for re-accession into the armed forces,
				shall not be prohibited from re-accession into the armed forces on the sole
				basis of such separation.
							(f)Sexual orientationIn this section, the term sexual
				orientation means heterosexuality, homosexuality, or bisexuality,
				whether the orientation is real or perceived, and includes statements and
				consensual sexual conduct that is not otherwise illegal manifesting
				heterosexuality, homosexuality, or
				bisexuality.
							.
				(2)Clerical amendmentsThe table of sections at the beginning of
			 chapter 37 of such title is amended—
					(A)by striking the item relating to section
			 654; and
					(B)by adding at the end the following new
			 item:
						
							
								656. Policy of
				nondiscrimination based on sexual orientation in the armed
				forces.
							
							.
					(b)Conforming amendmentsTitle 10, United States Code, is amended as
			 follows:
				(1)Section 481 is amended—
					(A)In subsection (a)(2), by inserting ,
			 including sexual orientation discrimination, after
			 discrimination in subparagraphs (C) and (D); and
					(B)in subsection (c), by inserting and
			 sexual orientation-based after gender-based both places
			 it appears.
					(2)Section 983(a)(1) is amended by striking
			 (in accordance with section 654 of this title and other applicable
			 Federal laws).
				(3)Section 1034(i)(3) is amended by inserting
			 sexual orientation, after sex,.
				5.BenefitsNothing in this Act, or the amendments made
			 by this Act, shall be construed to require the furnishing of dependent benefits
			 in violation of section 7 of title 1, United States Code (relating to the
			 definitions of marriage and spouse and referred
			 to as the Defense of Marriage Act).
		6.No private cause of action for
			 damagesNothing in this Act,
			 or the amendments made by this Act, shall be construed to create a private
			 cause of action for damages.
		7.Review and implementation
			(a)Pentagon Working Group
				(1)EstablishmentThe Secretary of Defense shall establish in
			 the Department of Defense a working group (to be known as the Pentagon
			 Working Group) to make recommendations to the Secretary regarding the
			 implementation of this Act and the amendments made by this Act.
				(2)Treatment of existing working
			 groupIf there exists in the
			 Department as of the date of the enactment of this Act a working group on
			 recommendations regarding the repeal of section 654 of title 10, United States
			 Code, the Secretary may treat the working group as the working group required
			 by paragraph (1) for purposes of this section.
				(b)Working group recommendations
				(1)Submittal to Secretary of
			 DefenseNot later than 270
			 days after the date of the enactment of this Act, the working group under
			 subsection (a) shall submit to the Secretary of Defense a written report
			 setting forth such recommendations as the working group considers appropriate
			 for a revision of Department of Defense regulations, or the issuance of new
			 regulations, to implement this Act and the amendments made by this Act.
				(2)Submittal to CongressThe report under paragraph (1) shall also
			 be submitted to the Committees on Armed Services of the Senate and the House of
			 Representatives.
				(c)Regulations
				(1)Revisions requiredNot later than 60 days after receipt of the
			 report required by subsection (b)(1), the Secretary of Defense shall revise
			 Department of Defense regulations, and shall issue such new regulations as may
			 be necessary, to implement this Act and the amendments made by this Act. The
			 Secretary of Defense shall further direct the Secretary of each military
			 department to revise regulations of that military department in accordance with
			 this Act, not later than 120 days after the Secretary of Defense receives the
			 report required by subsection (b)(1).
				(2)ElementsThe revisions required by paragraph (1)
			 shall include the following:
					(A)Revision of all equal opportunity and human
			 relations regulations, directives, and instructions to add sexual orientation
			 nondiscrimination to the Department of Defense Equal Opportunity policy and to
			 related human relations training programs.
					(B)Revision of Department of Defense and
			 military department personnel regulations to eliminate procedures for
			 involuntary discharges based on sexual orientation.
					(C)Revision of Department of Defense and
			 military department regulations governing victims’ advocacy programs to include
			 sexual orientation discrimination among the forms of discrimination for which
			 members of the Armed Forces and their families may seek assistance.
					(D)Revision of any Department of Defense and
			 military department regulations as necessary to ensure that regulations
			 governing the personal conduct of members of the Armed Forces are written and
			 enforced without regard to sexual orientation.
					(d)Sexual orientation definedIn this section, the term sexual
			 orientation has the meaning given that term in section 656(f) of title
			 10, United States Code, as added by section 4(a).
			8.ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth an assessment of the compliance of institutions of higher
			 education with section 983 of title 10, United States Code (as amended by
			 section 4(b)), and describing the actions, if any, taken by the Secretary to
			 effect the denial of funds authorized in that section to an institution of
			 higher education that continues to prohibit, or in effect prevent, the
			 Secretary or a military department from maintaining, establishing, or operating
			 a unit of the Senior Reserve Officers' Training Corps at that institution (or
			 any subelement of that institution).
		
